Citation Nr: 0535122	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-05 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left (minor) shoulder disability, prior to July 
8, 2002.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a left (minor) shoulder disability from February 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which granted service connection for a 
left shoulder disability with an evaluation of 10 percent, 
effective July 11, 2000.  

The veteran underwent surgery on his left shoulder in July 
2002 and the RO granted a temporary total evaluation of 100 
percent from July 8, 2002 to September 1, 2002 by rating 
decision in August 2002.  This temporary total evaluation was 
extended through January 2003 and an increased evaluation of 
20 percent was established from February 1, 2003 by rating 
decision in November 2002.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the RO denied entitlement to 
TDIU in November 2002.  The veteran has indicated no 
disagreement with this decision; however, on VA examination 
in June 2003, the veteran reported that he had been unable to 
work in his usual employment since 1999 due to his service 
connected shoulder disabilities.  This information could be 
construed as raising a new claim for entitlement to TDIU.  
His inferred claim for a total rating based on individual 
unemployability is referred to the RO for initial 
adjudication.

The Board notes that the veteran filed a claim for an 
increased rating of his right shoulder condition, which has 
been denied by the RO in rating decisions of April 2001, 
November 2002, and January 2004.  The veteran filed a notice 
of disagreement (NOD) with the January 2004 denial and a 
statement of the case (SOC) was issued, but he has not filed 
a substantive appeal (Form 9), and this issue has not been 
certified as being on appeal.  

The veteran's representative argued in a brief to the Board, 
that the RO sent the case to the Board without affording the 
veteran the opportunity to submit a substantive appeal, and 
that the case should be remanded to the RO so that the 
veteran could submit a substantive appeal.  The RO sent the 
veteran a VA Form 9 (substantive appeal form) with the 
statement of the case.  While the RO did certify the left 
shoulder appeal to the Board on the same day it sent the 
statement of the case with regard to the right shoulder; this 
fact did not prevent the veteran from completing and 
returning the Form 9 to the RO.  Moreover, the Board is 
unaware of any precedent, law, or regulation authorizing it 
to remand a claim so that a claimant can complete a 
substantive appeal.

The question of entitlement to a higher initial rating for 
the left shoulder disability on an extraschedular basis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim on appeal.  

2.  Prior to July 8, 2002, the veteran's left shoulder 
disability was manifested by repeated dislocations, pain, 
weakness, stiffness, swelling, forward flexion from 0 to 95 
degrees, abduction from 0 to 100 degrees, and external and 
internal rotation from 0 to 75 degrees, and normal X-ray 
findings.  

3.  Since February 1, 2003, the veteran's left shoulder 
disability has been manifested by slight crepitance, 
tenderness over the anterior aspect, forward flexion to 80 
degrees, abduction to 45 degrees, external rotation to 30 
degrees and internal rotation to 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial evaluation of the 
left shoulder disability have been met since July 11, 2000.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (2005).

2.  The criteria for an evaluation of in excess of 20 percent 
for the left shoulder disability have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes 5201, 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a notice 
letter in August 2000 regarding his service connection claim.  
While the benefit that the veteran is seeking on appeal is an 
initial rating higher than 10 percent, the advice that VA 
gave to the veteran in August 2000 in regard to his service 
connection claim is considered adequate VCAA notice, as the 
new issue is clearly a downstream issue.  VA's Office of 
General Counsel (GC) has held that, if, in response to notice 
of a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., a higher initial rating, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue.  VAOPGCPREC 8-2003.
 
The above notwithstanding, the veteran was specifically 
notified of what information and evidence was required to 
grant an increased initial evaluation for his service 
connected left shoulder condition in the April 2002 statement 
of the case (SOC) and the November 2002 and December 2003 
supplemental SOCs (SSOCs).  The SOC and SSOCs informed the 
veteran as to why his claim remained denied and specifically 
what was required to grant a higher rating.  

The RO sent the veteran a VCAA letter in August 2002 which 
satisfied the second and third elements of the duty to notify 
by advising the veteran of the types of evidence he was 
responsible for obtaining and of the types of evidence VA 
would undertake to obtain.  Specifically, this letter 
explained that VA would help the veteran get such things as 
medical records or other records which he identified, but 
that he was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  

Finally, with respect to the fourth element, the August 2002 
VCAA letter asked the veteran to send the information 
describing additional evidence he wanted the RO to request on 
his behalf, or to send the evidence itself.  Also, the RO 
specifically gave notice to the veteran of the fourth element 
by including 38 C.F.R. § 3.159(b) in the Pertinent Laws, 
Regulations, Rating Schedule Provisions section of the 
November 2002 SSOC.  This inclusion, together with the advice 
to the veteran in the August 2002 VCAA letter regarding the 
need for the veteran to send or identify appropriate 
evidence, served to inform the veteran of his duty to provide 
any evidence in his possession that pertained to his claim.  
Moreover, the fourth element wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in his 
possession was generally not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some notice in this case was provided after 
the initial denial.  The Court has held that such delayed 
notice is generally not prejudicial to a claimant.  Short 
Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Thus, the 
veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the issue on appeal, and has obtained medical 
examinations.  In that regard, the veteran underwent VA 
examinations in March 2001, October 2002, and June 2003 to 
evaluate his left shoulder condition.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II.  Factual Background

The veteran filed a claim for service connection for his left 
shoulder disability secondary to his service connected right 
shoulder disability in July 2000.  The veteran submitted a 
letter from his private physician, Dr. B., dated in October 
2000.  This letter noted that the veteran was right hand 
dominant and that after numerous dislocations of the right 
shoulder based on his in-service injury, the veteran's right 
hand dominance decreased and he was forced to increasingly 
rely on his left.  The veteran had reported approximately 18 
dislocations of the left shoulder resulting from this 
increased reliance.  Dr. B. stated that the veteran's left 
shoulder could be classified as a "flailing joint" and 
would be orthopedically classified as a multi-directional 
glenohumeral instability.  Forward flexion of the left 
shoulder was to 145 degrees while abduction was to 90.

On VA examination in March 2001, the veteran reported that he 
began to experience left shoulder pain in the early 1990s and 
stated that he experienced frequent dislocation, pain, 
weakness, stiffness, and swelling.  Forward flexion was 0 to 
95 degrees, abduction was 0 to 100.  External and internal 
rotation of the left shoulder were both 0 to 75 degrees.  The 
VA examiner, however, noted that he observed the veteran 
taking off his sweater and stated that his range of motion 
was considerably better in both flexion and abduction than 
the measured ranges.  An X-ray of the veteran's left shoulder 
was normal.  

The RO granted service connection with an evaluation of 10 
percent by rating decision in April 2001.  This grant was 
based on Dr. B.'s statement that the left shoulder condition 
had been caused by overuse due to compensating for the 
service connected right shoulder condition.  The 10 percent 
rating was based on malunion or nonunion of the clavicle or 
scapula.  

The veteran filed a timely NOD asserting that the RO decision 
had failed to address the "flailing joint" diagnosis of his 
left shoulder and further noted that he was going to have 
surgery on the left shoulder.  VA treatment reports were 
associated with the claims file which included a June 2001 
magnetic resonance imaging (MRI) report of the left shoulder, 
showing no fractures or dislocations, but a mild Hill-Sachs 
deformity of the humerus head.  This was a change from the 
previous MRI, taken in March 2001, which had indicated no 
significant bone or joint abnormality in the left shoulder.  

In his substantive appeal, received by the RO in May 2002, 
the veteran noted that the assessment of his left shoulder as 
a "flailed joint" had not been addressed.  

In a March 2002 letter Dr. B. again stated that the veteran's 
left shoulder was classified as a "flailed joint" and that 
he would be undergoing shoulder stabilization surgery.  

The veteran underwent an arthroscopy, partial labrectomy with 
debridement rotator cuff with open anterior capsular 
reconstruction (Magnuson-Stack procedure) in the left 
shoulder on July 8, 2002.

On VA examination in October 2002, it was again noted that 
the veteran was right hand dominant.  The VA examiner noted 
that the veteran had not experienced recurrent dislocation 
since his surgery, but that he was still experiencing pain 
and weakness, although there was no evidence of inflammatory 
arthritis.  Range of motion measurements for the left 
shoulder revealed forward flexion to 100 degrees, abduction 
to 60 degrees, external rotation to 20 degrees, and internal 
rotation to 25 degrees.  Radiographs of the left shoulder 
revealed evidence of a Hill-Sachs lesion of the humeral head. 

In April 2003 the veteran reported that he worked as a 
licensed private investigator, but that his earnings were 
greatly reduced by limits caused by the left shoulder 
disability.  He specifically reported that he had earned 
approximately $30,000 per year whereas he would have earned 
$75,000 to $100,000, had he been able to maintain his former 
employment.

He submitted a letter from his physical therapist which 
included some ranges of left shoulder motion.  On active 
range of motion, external rotation was 14 degrees and 
internal rotation was 18 inches.  On passive range of motion, 
internal rotation was 45 degrees and external rotation was 10 
degrees.  The physical therapist noted that these rotations 
were taken at 60 degrees rather than the standard 90 degrees 
abduction because the veteran could not obtain the 90 degree 
range.

The veteran was afforded a Decision Review Officer hearing at 
the RO in April 2003.  The veteran discussed the state of his 
left shoulder since the July 2002 surgery, indicating that it 
had not dislocated since that time, but that the range of 
motion had been significantly reduced.  The veteran discussed 
the range of motion measurements taken by his physical 
therapist earlier that month and also raised a claim for an 
increased evaluation of his service connected right shoulder 
condition.  

The veteran discussed the effect of his shoulder conditions 
on employment, noting that he had been a law enforcement 
officer, a career he was forced to abandon due to his 
shoulder conditions.  He stated that he had been assisted by 
VA vocational rehabilitation in earning a graduate degree, 
but that he was still not finding employment.

In May 2003, Dr. B. reported that the veteran had forward 
flexion of the left shoulder to 130 degrees, and abduction to 
100 degrees.  There was weakness and pain on the extremes of 
motion.  Dr. B. opined that the veteran was disabled from 
work as a law officer.

On VA examination in June 2003, the veteran complained of 
pain, weakness, stiffness, and fatigability, but denied 
popping out or giving way.  The veteran indicated that his 
treatment included taking Aleve, applying heat, and using 
physical therapy.  He stated that his left shoulder flared-up 
approximately 12 times a month, with each flare-up lasting 
about an hour.  

Physical examination of the left shoulder revealed surgical 
scars which were slightly tender to palpation (the Board 
notes that the veteran was granted service connection for 
this left shoulder scar with an evaluation of 10 percent by 
rating decision in January 2004).  The shoulder itself had no 
abnormality of temperature or swelling, but did have some 
slight crepitance and tenderness over the anterior aspect.  
Active and passive range of motion testing in the left 
shoulder revealed forward flexion to 80 degrees, abduction to 
45 degrees, external rotation to 30 degrees and internal 
rotation to 60 degrees.  

After repetitively flexing and extending the shoulder to test 
for pain and weakness after repeated use, forward flexion was 
to 80 degrees with pain from 70 to 80, abduction was to 40 
degrees with pain from 30 to 40, external rotation was to 30 
degrees and internal rotation was to 60 degrees.  
Apprehension test showed no dislocation or flailing of the 
joint.  The VA examiner responded to the request for an 
opinion on the flail joint in the left shoulder by stating, 
"there is no flail joint of the left shoulder."  

III.  Legal Analysis

Despite the increased evaluation established in the November 
2002 rating decision, the veteran has not been awarded the 
highest possible evaluation.  As a result, the veteran is 
presumed to be seeking the maximum possible evaluation and 
his claim remains in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Prior to surgery in July 2002, the veteran's left shoulder 
condition was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  This code provides a 10 percent evaluation where there 
is malunion or nonunion without loose movement of the 
clavicle or scapula of the minor upper extremity.  The next 
higher rating of 20 percent is warranted where there is 
dislocation or nonunion with loose movement.  Based on the 
medical records prior to the July 2002 surgery, there was no 
indication of dislocation of the left clavicle or scapula, 
nor was there nonunion with loose movement.  

While the veteran did not meet the criteria for an initial 
evaluation in excess of 10 percent under Diagnostic Code 
5203, the veteran's left shoulder condition did meet the 
criteria for a 20 percent evaluation under Diagnostic Code 
5202.  Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted when there is recurrent dislocation of the humerus 
at the scapulohumeral joint of the upper minor extremity, or 
where there is malunion of the minor humerus with either 
marked or moderate deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  Dr. B.'s letter dated in October 2000 indicated 
that the veteran's left shoulder had approximately 18 
dislocations.  The veteran also reported at his March 2001 VA 
examination that his left shoulder repeatedly dislocated.  

The veteran is competent to report the history of his 
condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, the Board finds that recurrent dislocation 
warrants a 20 percent initial evaluation under Diagnostic 
Code 5202.  

A 40 percent evaluation is warranted under Diagnostic Code 
5202 for fibrous union of the humerus, minor.  X-ray or other 
studies have not been interpreted as showing such fibrous 
union, and there is no other medical evidence of fibrous 
union.

In addition, a 30 percent evaluation is provided for 
limitation of motion of the minor arm to 25 degrees from the 
side under Diagnostic Code 5201.  A 30 percent rating is not 
warranted in this case because the veteran's left shoulder 
abduction was to 100 degrees at the March 2001 VA 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  There 
is no other evidence of more severe limitation of motion or 
of additional limitation during this period due to functional 
factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, an evaluation in excess of 20 percent prior to July 
2002 is not warranted under Diagnostic Code 5200 addressing 
ankylosis of the scapulohumeral articulation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.). The evidence shows that the veteran has significant 
ability to move his left shoulder.  

Thus, the Board finds that the veteran is entitled to an 
initial evaluation of 20 percent for his left shoulder 
condition based on recurrent dislocation of the humerus at 
the scapulohumeral joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

The veteran's left shoulder condition is currently rated as 
20 percent disabling from February 1, 2003 under Diagnostic 
Code 5201.  This evaluation is based on limitation of motion 
of the arm at the shoulder level and midway between the side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
A higher evaluation of 30 percent is warranted when the minor 
arm is limited to 25 degrees from the side.  There has been 
no such limitation shown in this case as the most recent VA 
examination revealed abduction to 45 degrees, meaning 45 
degrees from the veteran's side.  Thus, the Board finds that 
the veteran's left shoulder condition is properly rated as 20 
percent disabling since February 2003.

The Board notes the veteran's contention that the range of 
motion measurements taken by his physical therapist in April 
2003 should warrant a higher evaluation.  However, internal 
rotation of the left arm was measured to 45 degrees, meaning 
45 degrees from the side, and external rotation was measured 
to 10 degrees from 60 degrees abduction, meaning 70 degrees 
from the side.  38 C.F.R. § 4.71, Plate I.  As such, these 
measurements do not show limitation of the minor arm range of 
motion to 25 degrees from the side so as to warrant a 30 
percent evaluation.  

The veteran cannot be granted an evaluation in excess of 20 
percent under Diagnostic Code 5200 as there has been no 
medical evidence of ankylosis of the scapulohumeral 
articulation.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating.  
Floyd v. Brown, 9 Vet. App. at 96

The veteran has reported that throughout the appeal period 
the veteran has reported that his was either unemployed or 
had severely reduced income as the result of his left 
shoulder disability.  In any event, all the evidence at this 
point shows marked interference with employment.  Because the 
Board cannot award an extraschedular rating in the first 
instance, this element of the claim must be remanded to the 
RO for referral to the appropriate first line authority.


ORDER

Entitlement to an initial evaluation of 20 percent for a left 
(minor) shoulder disability is granted.  

Entitlement to an evaluation in excess of 20 percent for a 
left (minor) shoulder disability from February 1, 2003 is 
denied.


REMAND

As explained above, the extraschedular aspect of the 
veteran's claim must be remanded for referral to the 
appropriate first line authority.  Accordingly, the claim is 
remanded for the following:

1.  Refer the veteran's claim for an 
extraschedular rating for his left 
shoulder disability to VA's Under 
Secretary for Benefits or Director of 
Compensation and Pension for 
adjudication.

2.  If the benefit is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


